George Rose Smith, Justice. This is a claim for unemployment compensation. The various administrative agencies denied the claim, finding that the claimant voluntarily quit her job without good cause connected with her work. Ark. Stat. Ann. § 81-1106 (a) (Supp. 1979). The circuit court reversed, sustaining the claimant’s contention that her claim falls within an exception in the same subsection, providing that “no claimant shall be disqualified under this subsection if he has voluntarily left his last work to accompany, follow, or join the other spouse in a new place of residence.” Id. On July, 7, 1978, the claimant, a resident of Jonesboro, voluntarily left her employment in order to marry Robert J. Chamberlain and move to Indiana, where Chamberlain was living. The couple were married in Tennessee three days later, on July 10, and took up their residence in Indiana. Even construing the statute liberally, we cannot agree with the circuit judge’s extension of its language to reach this case. A spouse, by definition, is a married person, a husband or wife. This claimant was not married when she left her job and thus could not have quit to accompany, follow, or join “the other spouse.” The statute as written has certainty, which the legislature presumably considered to be desirable; it applies only to married persons. But if the statute is interpreted to apply also to a single person who intends to get married three days later, it might equally well apply to one who intends to get married three weeks or three months later. A rule of liberal construction does not mean that the courts are free to substitute vagueness for precision. The claimant also states that she was “technically” still employed at the time of her marriage, because she was entitled to two weeks’ accrued vacation pay when she quit. The record, however, does not even raise an issue of fact on this point, much less establish the claimant’s contention. There is no indication whatever that the claimant decided to go on a vacation without terminating her employment. To the contrary, she left for the specific purpose of getting married and moving to another state. She was voluntarily unemployed and free to accept another job on the day she left Jonesboro. The administrative agencies did not find, and indeed had no basis for finding, that the claimant was still employed by the appellant when she was married three days after she left her work. Reversed. Harris, C.J., not participating. Purtle, J., dissents.